       Case 1:17-cv-08528-PGG-JLC Document 82 Filed 07/02/19 Page 1 of 3



MATALON PLLC
450 Seventh Avenue, 33rd Floor
New York, New York 10123
Tel: (212) 244-9000
Email: nycourts@trial-lawyer.org
  Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
THOR 680 MADISON AVE LLC,                                      :
                                                               : Case No.: 1:17-cv-08528 (PGG) (JLC)
                                    Plaintiff,                 :
                   v.                                          :
                                                               :
QATAR LUXURY GROUP S.P.C., and                                 :
QATAR FOUNDATION FOR                                           :
EDUCATION, SCIENCE AND                                         :
COMMUNITY DEVELOPMENT,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

  AFFIRMATION OF JUSTIN A. XENITELIS IN OPPOSITION TO DEFENDANT
QATAR LUXURY GROUP S.P.C.’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       JUSTIN A. XENITELIS affirms as follows:

       1.      As stated in my prior affirmation in this matter, dated May 20, 2019, I am the

General Counsel of Thor Equities LLC (“Thor Equities”). I make this affirmation in opposition

to the motion by defendant Qatar Luxury Group S.P.C. for partial summary judgment. I am

familiar with the facts and circumstances stated below.

       2.     To avoid needless repetition, I hereby adopt and incorporate by reference my prior

affirmation. There is, however, one additional point I wish to make in opposition. In particular,

I understand that defendant is arguing that Thor somehow “elected” one of the contractual lease

remedies provisions (Section 19.2) to the exclusion of another (Section 19.3) by reason of the
       Case 1:17-cv-08528-PGG-JLC Document 82 Filed 07/02/19 Page 2 of 3



manner in which plaintiff drew upon the letter-of-credit security deposit. To the contrary, Thor

intended to -- and did -- keep its options open.

        3.      The Lease required Tenant to provide a $12 million letter of credit as security for

Tenant’s performance under the Lease. (Lease § 28.1) Landlord was entitled to draw down on

the entire letter of credit for even a single rent or other default (after the expiration of applicable

notice and cure periods), and use, apply or retain the proceeds to the extent required for the

payment of any monetary amounts of which Tenant may be in default, or any damages or

deficiency accrued before or after re-entry by Landlord. (Lease § 28.1)

        4.      Critically, the Lease did not require Thor to elect between the alternative damage

remedies in Section 19.2 and 19.3 when it drew upon the Letter of Credit. 1 As a result,

prevailing New York law applies, and as discussed in Thor’s opposition memorandum, that law

allows Thor to defer choosing its damages remedy until it has the information necessary to make

an intelligent and deliberate choice between Section 19.2 and 19.3. Thor cannot make an such an

intelligent choice until the Court determines whether damages under Section 19.2 include Fixed

Rent (i.e., whether the Court grants reformation), and determines the fair and reasonable value of

the Premises for purposes of Section 19.3.

        5.      Accordingly, instead of drawing down the entire letter of credit all at once, as was

its right, plaintiff made periodic draws in amounts that did not materially exceed the balance of

past-due rent at any given time. Between January 28, 2016 and July 6, 2017, Thor made 19

separate draws on the Letter of Credit. Such drawings were not intended to be, and were not, a




1
 Under Section 19.2, damages accrue monthly based on the rent that would have been payable,
with a deduction for the rent (net of applicable expenses) actually received from a replacement
tenant. By contrast, Section 19.3 provides for liquidated damages payable in a lump sum under a
present-value formula set forth therein.

                                                   2
Case 1:17-cv-08528-PGG-JLC Document 82 Filed 07/02/19 Page 3 of 3
